Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s amendment after final filed on November 3, 2021.
Claims 3, 7, and 19-23 are canceled. 
Claims 24-27 are added. 
Claim 1 is amended.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney David Sigmon on November 10, 2021.

The application has been amended as follows: 
(Claim 4) --The cross seal device according to claim 1, wherein the anvil comprises a blade slot therein in which the first and second blades run once the roller carriage engages the anvil and the carriage runs across the anvil.
Claim 18) -- The cross seal device according to claim 15, further comprising safety bars that are configured to move downward around the carriage to the anvil to block access to the carriage when the one or more rollers engages the anvil.--

Allowable Subject Matter
Claims 1-2, 4-6, 8-18, and 24-27 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims in this application have been allowed because the prior art of record fails to disclose or make obvious the claimed invention including the following features:
a carriage configured to operate along the track, the carriage comprising: a swing bar that connects the first and second blades together and allows the first and second blades to move in tandem as they are pushed to one side or the other by push bars secured on either end of the track
a carriage comprising one or more rollers configured to engage the anvil as the carriage moves transversely across the product pathway to form a pressure contact between the anvil and the one or more rollers so that the top and bottom sheet materials are joined together to form a transverse cross seal across the product
an anvil comprising cam surfaces on either side of the anvil where the one or more rollers reside when the carriage is at rest on either side of the product pathway
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744. The examiner can normally be reached M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





November 10, 2021
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731